Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darle M. Short on May 10, 2022.
CLAIMS
Claims 18-20 are canceled by examiner’s amendment.
Claim 1, lines 12-18 currently reads
“ configured to open and close the discharge pipe; 
the wool-like fiber member is at least around a discharge port of the discharge pipe;
and 
the condensate discharge section, the wool-like fiber member and a chamber housing the wool-like fiber member are configured to directly discharge the condensate from the air compressor without the condensate being collected in the wool-like fiber member or the chamber.”
Claim 1, lines 12-20 are amended to read
- -configured to open and close the discharge pipe;
the discharge pipe extends in a front rear longitudinal direction straight from the drain cock to a discharge port of the discharge pipe;
the wool like fiber member is at least around the discharge port of the discharge pipe; and
the condensate discharge section, the wool like fiber member and a chamber housing the wool like fiber member are configured to directly discharge the condensate from the air compressor through an outer discharge port between the discharge pipe and each of a pair of ribs.- -
Claim 8, lines 31-32 currently reads
“the muffling chamber and the lower cover are configured to discharge the condensate from the air compressor.”
Claim 8, lines 31-33 are amended to read
- - the muffling chamber and the lower cover are configured to discharge the condensate from the air compressor through an outer discharge port between the discharge pipe and each of the pair of ribs.- -

Claim 10 is rejoined by examiner’s amendment.
Claim 10 is allowable. The restriction requirement as set forth in the Office action mailed on 01/21/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2 is withdrawn.  Claim 10, directed to species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 and 8 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses an air compressor, with a storage tank to store compressed air, a condensate discharge section with a chamber housing a wool-like fiber member with high permeability, a discharge pipe configured so the condensate and the compressed air flow from the storage tank through the discharge pipe and  drain cock, configured to open and close the discharge pipe, 
the discharge pipe extends in a front-rear longitudinal direction straight from the drain cock to a discharge port, 
the wool-like fiber member is around the discharge port of the discharge pipe, the condensate is discharged through an outer discharger port between the discharge pipe and each of a pair of ribs.
Independent claim 8 discloses an air compressor, with a storage tank to store compressed air, a condensate discharge section with a chamber housing a wool-like fiber member with high permeability, a discharge pipe configured so the condensate and the compressed air flow from the storage tank through the discharge pipe and  drain cock, configured to open and close the discharge pipe, 
a pair of opposing ribs extending inwardly from one of the lateral walls, a lower cover that is attached to a downward side of the muffling chamber to cover the opening of the muffling chamber and that is tilted from the rear wall toward a front of the lower cover in the downward direction
the wool-like fiber member is around the discharge port of the discharge pipe, the condensate is discharged through an outer discharger port between the discharge pipe and each of the pair of ribs.

    PNG
    media_image1.png
    365
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    336
    media_image2.png
    Greyscale


Matsunaga (JP2009185678A) discloses an air compressor (1, fig 1-3), with a storage tank (11a and 11b), a condensate discharge section (see annotated fig 5 above) with a muffling chamber (30) housing a wool-like fiber member (24) with high permeability, a discharge pipe (see annotated figure 5 above) configured so the condensate and the compressed air flow from the storage tank through the discharge pipe and drain cock (20) configured to open and close the discharge pipe, 
a pair of opposing ribs (see annotated fig 6 above), a lower cover (see annotated fig 6 above) that is attached to a downward side of the muffling chamber (30) to cover the opening of the muffling chamber (see annotated fig 6 above).
. However, Matsunaga does not disclose the discharge pipe extends in a front-rear longitudinal direction straight from the drain cock to a discharge port, a pair of opposing ribs extending inwardly from one of the lateral walls, a lower cover that is tilted from the rear wall toward a front of the lower cover in the downward direction, and the wool-like fiber member is around the discharge port of the discharge pipe, the condensate is discharged through an outer discharger port between the discharge pipe and each of the pair of ribs.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 8 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746